DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-11, 13, 14, and 16-19 are pending and allowed herein per Applicant’s June 21, 2021 filing. In Applicant’s filing:
Claims 1, 5, 7, 9, 13, 14, 16, 17, 18, and 19 were amended; and
Claims 3, 12, and 15 had previously been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the independent claims add significantly more to the identified abstract idea; thereby directing to the claimed invention to patent eligible subject matter.  
It is further noted that the closest prior art of record was to Nakamura et al (US Pub 2013/0304419).  Nakamura teaches a system has data collection unit that collects the time series data fluctuating with time from signal outputted by sensor. A data selection unit selects only a model data serving as useful time series data from collected time series data. A threshold value setting unit computes the fluctuation threshold value data from selected model data. A determination unit determines the occurrence of abnormality by the comparing collected time series data of monitoring . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FOLASHADE ANDERSON/Examiner, Art Unit 3623